Title: To John Adams from Benjamin Lincoln, 3 April 1790
From: Lincoln, Benjamin
To: Adams, John



Dear Sir
Boston April 3d. 1790

Mr Frobisher early exerted himself in this Commonwealth to discover the best mode of making pot ashes and I am fully in opinion that we are indebted to him for those exertions and for the improvments he has made on the original practice—He has often attempted a compensation from this state and has as often failed of success—He wishes now to submit his system to the consideration of Congress but hardly knows how to bring it forward—He informs me that you are possessed of the Art & advised him to apply to the General Government for that compensation which he thinks should have been paid him long since by this State.  If you are yet of that opinion he wishes you would be so good as to point out to him the proper mode of applying
I have the honour of being /Dear sir /with the greatest esteem /your affectionate friend

B Lincoln